SPRAGUE, J.,
did not participate in the consideration or disposition of this case.
DISSENTING STATEMENT OF JUDGE SANDLER
I dissent from the decision of the majority to order the removal of Respondent from his judicial office. I do so because I believe that is a sanction too harsh in the circumstances of this case. While Respondent’s conduct was unquestionably rude, and even nasty, it was not criminal, and there was no implication made that his service to the citizens of his magisterial district was other than competent and conscientious. In my view, suspension for six months without pay would be an appropriate sanction.